Citation Nr: 1003359	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine with spondylosis and 
radiculopathy.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine with spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the Veteran's 
June 2003 claims for entitlement to service connection for 
degenerative disc disease of the thoracolumbar spine with 
spondylosis and radiculopathy, and for degenerative disc 
disease of the cervical spine with spondylosis.

In a June 2007 decision, the Board denied the Veteran's 
claims for entitlement to service connection for degenerative 
disc disease of the thoracolumbar spine with spondylosis and 
radiculopathy, and for degenerative disc disease of the 
cervical spine with spondylosis.  The Veteran appealed the 
denials of entitlement to service connection to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2008, the Secretary of Veterans Affairs and the 
Veteran, through his attorney, filed a Joint Motion to vacate 
the Board's denials of service connection, and remand the 
issues for further development.  That motion was granted by 
the Court in August 2008, and the case was returned to the 
Board for further consideration.

The Veteran submitted to the Board additional evidence 
concerning his service connection claim for degenerative disc 
disease of the thoracolumbar spine with spondylosis and 
radiculopathy without a waiver of RO consideration of this 
evidence.  However, because the Board is granting service 
connection for the thoracolumbar spine disability, the 
Veteran is not prejudiced by the Board's initial 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2009).

The issue of entitlement to service connection for 
degenerative disc disease of the cervical spine with 
spondylosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent evidence that the Veteran's degenerative 
disc disease of the thoracolumbar spine with spondylosis and 
radiculopathy was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
degenerative disc disease of the thoracolumbar spine with 
spondylosis and radiculopathy was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated June 2003 and September 2003, provided to the 
Veteran before the March 2004 rating decision, satisfied VA's 
duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The September 2003 letter also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, the Veteran is 
not prejudiced thereby, because this decision represents a 
full grant of the benefit which the Veteran is seeking on 
appeal regarding service connection for degenerative disc 
disease of the thoracolumbar spine with spondylosis and 
radiculopathy.  The RO will address the degree of disability 
and the effective date of an award at the time the Board's 
decision is implemented.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.  Thus, the Board 
considers the VA's duty to assist satisfied.  Accordingly, 
the Board finds that no further assistance to the Veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. § 
5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in his June 2003 claim that he has 
degenerative bone disease and a herniated disc in his back, 
resulting from carrying food products in service.  In a 
September 2004 letter, the Veteran stated that, while in 
service, he did heavy lifting of 50-to-100 pound flat tires 
and rims on a five-ton mess truck.  He also reported that he 
daily lifted heavy food products, such as cases of meats and 
canned goods.  In his October 2004 substantive appeal, the 
Veteran noted that he had sought treatment for his back 
condition in service, but that when he requested permission 
from his drill sergeant to return to the doctor, the drill 
sergeant accused him of faking his pain, told him that he 
would not be able to take a break to see a doctor in Vietnam, 
and ordered him to do 50 push-ups.  The Veteran reported 
that, after that incident, he never complained about his back 
pain in service, despite having to lift cases of meats and 
canned goods, cooking stoves, and truck tires.  The Veteran 
also reported that his back has been hurting ever since his 
time in service.  In an October 2004 letter, the Veteran 
reported that he sustained low back and collarbone injuries 
in service when he was hit during basic training with a "po-
jo" stick in man-to-man combat training.  The Veteran also 
reported that, after service, a disc popped out of his back 
in 1980, and he was involved in a motor vehicle accident in 
2001.  In a July 2005 letter, the Veteran stated that he 
injured his back in basic training, and that it has gotten 
worse ever since.

Ten of the Veteran's friends, and two of his relatives, have 
also written letters on his behalf, all of which include 
statements to the effect that the Veteran has told them that 
he first injured his back in service.  Two of those friends, 
G.M. and N.G., knew the Veteran before he entered service.

In his August 1968 entrance examination, the Veteran checked 
a box indicating that he did not have, and had never had, 
"recurrent back pain," and his spine was found to be normal 
on clinical evaluation.  The Veteran's service treatment 
records show that he sought treatment for low back pain on 
two occasions in September 1968, and was treated with Darvon 
(a pain reducer) and Robaxin (a muscle relaxant).  In October 
1968, the Veteran sought treatment for being hit by a pogo 
stick on his collarbone.  The Veteran was not provided with 
the opportunity to check boxes regarding his condition at his 
April 1971 separation examination; however, he did write that 
"I'm in good health," and his spine was found to be normal 
on clinical evaluation.

In July 2000-prior to his 2001 motor vehicle accident-the 
Veteran sought VA treatment for low back pain.

In July 2002, J.A. Kornblum, M.D., diagnosed the Veteran with 
several levels of degenerative disease, most notably at L5 
and L1, based on x-ray films.  The physician also noted that 
the Veteran had a wide, ample spinal canal, although some 
narrowing of the recesses of L5-S1 was present.

In August 2002, Dr. Kornblum diagnosed the Veteran with 
multilevel degenerative changes at L5, L4, L3, and L1, with 
significant end plate changes at L1 more than at L5.  He 
further noted some facet degenerative change at the lower 
lumbar levels.

In November 2002, a VA clinician diagnosed the Veteran with 
back pain in the right lower quadrant (RLQ), and prescribed 
Methadone (a pain reducer).

In December 2002, a VA clinician noted that the Veteran 
brought in magnetic resonance imaging (MRI) reports that 
documented his degenerative joint disease (DJD) and herniated 
nucleus pulposis (HNP) at L1-2 and L5-S1.  The VA clinician 
diagnosed the Veteran with chronic back pain, and 
specifically noted that although the Veteran reported that 
the onset of his back pain was a 2001 motor vehicle accident 
(MVA), his VA treatment records showed that he had been 
treated for back pain in July 2000-prior to his MVA.

In February 2003, a VA radiologist provided the Veteran with 
another MRI.  He diagnosed the Veteran with minimal 
spondylosis.

In March 2003, another VA clinician performed an MRI on the 
Veteran, and diagnosed him with multilevel degenerative disc 
disease (DDD) and disc bulges.

In June 2003, a VA clinician diagnosed the Veteran with 
chronic low back pain due to DJD, and sent the Veteran to 
physical therapy for a Transcutaneous Electrical Nerve 
Stimulation (TENS) unit evaluation for pain management.

During the Veteran's VA examination of his esophagus and 
hernia in October 2003, the VA examiner diagnosed him with 
DDD, DJD, and spondylosis of the cervical, thoracic, and 
lumbar spine.

In December 2003, a VA clinician performed an 
electromyography (EMG) and diagnosed the Veteran with L3-S1 
radiculopathy of the lumbar paraspinal muscles.  Also in 
December 2003, a VA clinician diagnosed the Veteran with 
extensive degenerative pathology diffusely throughout his 
spine, and opined that this would lead to a chronic pain 
syndrome that would not be amenable to surgical intervention.

In August 2004, a VA physician noted that the Veteran 
reported that he has had chronic low back pain ever since his 
time in service.  The VA physician opined that "it is 
possible that his back discomfort is related to some service 
related incident."

In January 2006, a VA physician noted that the Veteran 
reported that he has had chronic low back pain ever since his 
time in service, and that he had been hit by a pogo stick 
while in service.  The VA physician opined that "it's as 
likely as not that this condition is a direct result of his 
military service injury."

In July 2007, the Veteran was provided with a VA examination 
for his low back.  The Veteran reported that he had been hit 
in the back along the length of his spine with a pogo stick 
in service, with the greatest amount of pressure applied to 
his low back.  He reported that he has had a degree of 
continuous back pain since that incident.  The Veteran also 
reported that that injury was worsened by his lifting and 
carrying of heavy objects later in service.  The Veteran 
noted that he initially worked in construction following 
service, but then took a job with an elevator company because 
he thought it would be less physically demanding than 
construction work.  The Veteran also reported being involved 
in an MVA in 2001.  The VA examiner diagnosed the Veteran 
with moderate-to-severe degenerative disc disease of the 
lumbar spine, with x-ray evidence of disc-space narrowing 
throughout the lumbar spine.  The VA examiner also diagnosed 
the Veteran with a bulging disc, without nerve impingement, 
at L4-L5, based on a December 2006 MRI.  The examiner did not 
provide an etiological opinion.

In his aforementioned statements to VA and his treating 
clinicians, the Veteran has provided competent lay evidence 
of continuity of symptomatology of his low back condition.  
38 C.F.R. §§ 3.159(a)(2), 3.303(b).  Additionally, in January 
2006, a VA physician provided competent medical evidence that 
it is at least as likely as not that the Veteran's low back 
condition directly resulted from his military service.  38 
C.F.R. § 3.159(a)(1).  Moreover, consistent with the 
Veteran's statements, his service treatment records show that 
he was treated for low back pain during his time in service.  
The Board finds that such evidence of continuity of 
symptomatology is of sufficient probative value to outweigh 
the finding of a clinically normal spine in the Veteran's 
April 1971 separation examination.  38 C.F.R. § 3.102 (2009).

Resolving reasonable doubt on this question in the Veteran's 
favor, the Board finds that the Veteran's degenerative disc 
disease of the thoracolumbar spine with spondylosis and 
radiculopathy was incurred in service.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303.  However, the Board notes 
that the precise nature and extent of his now service-
connected thoracolumbar spine disorder is not before the 
Board at this time.  Only when the RO rates the disorder will 
this become a pertinent consideration.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).


ORDER

Service connection for degenerative disc disease of the 
thoracolumbar spine with spondylosis and radiculopathy is 
granted.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for degenerative disc disease of the cervical spine with 
spondylosis.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Joint Motion granted by the Court in August 2008, at page 
4, concludes that the Board must "afford Appellant a VA 
medical examination, obtain a medical opinion from a 
qualified expert, or explain with adequate reasons or bases 
why Appellant is not entitled to such assistance 
notwithstanding 38 U.S.C. § 5103A(d), 38 C.F.R. 
§ 3.159(c)(4)."

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.

In this case, the Board finds that a medical opinion is 
necessary.  The information and evidence of record contains 
the following competent medical evidence of a current 
disability: a June 2002 diagnosis, by C.D. Bice, M.D., of 
degenerative changes of the cervical spine with compromise of 
multiple foramina, very minimal motion/movement of the C3 
vertebral body relative to C4 with flexion and extension, and 
considerable widening of the interspinous distances at C2-C3 
and C4-C5 with flexion; an August 2002 diagnosis, by J.A. 
Kornblum, M.D., of some degenerative disc disease with 
spurring at C5, and a subtle retrolisthesis at C3-4; and an 
October 2003 diagnosis by a VA examiner, of degenerative disc 
disease, degenerative joint disease, and spondylosis of the 
cervical spine.

Additionally, the information and evidence of record 
establishes that the Veteran suffered an event, injury or 
disease in service; specifically, the Veteran asserts that 
his spine was hit by a pogo stick and worsened by heavy 
lifting in service, and his service treatment records 
indicate that he was hit on the collarbone by a pogo stick 
during service.

Finally, the information and evidence of record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease in service.  
The Veteran has provided lay evidence of continuity of 
symptomatology; he has asserted that his spine was injured in 
service, and has continued to hurt, progressively more 
severely, ever since.

On remand, the Veteran should be scheduled for an orthopedic 
examination, by an appropriate specialist, to determine the 
nature, extent, and etiology of his cervical spine 
condition(s).  The claims file (including the Veteran's June 
2002 diagnosis by C.D. Bice, M.D., his August 2002 diagnosis 
by J.A. Kornblum, M.D., and his October 2003 diagnosis by a 
VA examiner) should be made available to, and be reviewed by, 
the examiner in connection with the examination, and the 
report should so indicate.  All indicated tests and studies 
should be undertaken.  The examiner should express an opinion 
as to whether it is at least as likely as not 
(meaning 50 percent or more probable) that the Veteran's 
cervical spine condition(s) was caused or aggravated by his 
time in service.  Rationale for opinions expressed should be 
given in detail.  If it is not possible to provide an 
opinion, the examiner should provide a rationale for why he 
cannot express an opinion in either the affirmative or the 
negative.

Additionally, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
should be provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date if service connection is granted with respect to his 
claimed psychiatric disorder(s).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection is granted, as 
outlined by the Court in Dingess, supra.  
The Veteran should be given an adequate 
opportunity to respond.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  Schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his cervical spine 
condition(s).  The claims file (including 
the Veteran's June 2002 diagnosis by C.D. 
Bice, M.D., his August 2002 diagnosis by 
J.A. Kornblum, M.D., and his October 2003 
diagnosis by a VA examiner) should be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests and studies 
should be undertaken.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's 
cervical spine condition(s) was caused or 
aggravated by his time in service.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot 
express an opinion in either the 
affirmative or the negative.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
degenerative disc disease of the cervical 
spine with spondylosis.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


